DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, and 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0106704 A1 to Maurer et al., in view of U.S. PG Pub. No. 2006/0074292 A1 to Thomson et al., and in view of U.S. PG Pub. No. 2012/0008735 A1 to Maurer et al. (hereinafter Maurer II.

Although Maurer does modify a non-target to target displacement, Maurer does not explicitly disclose a processor to modify a non-target to target displacement vector based on the volumetric alignment; and track the target based on the modified non-target to target displacement vector.
However, Thomson discloses a similar radiation treatment and image tracking system, comprising a processor to modify a non-target to target displacement vector based on the volumetric alignment; and track the target based on the modified non-target to target displacement vector (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a four-dimensional (4D) inhale and exhale planning image, and wherein the 4D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed 
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Further, Maurer discloses that a treatment plan can be formulated and updated using a reference point on a non-target object and a center of a target (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53, noting for example paragraph 47 that suggests data should be updated prior to or during treatment).  Similarly, Thomson discloses a method where tracking vectors are updated during a treatment procedure and Thomson discloses volumetric alignment (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting also para 111).  Lastly, Maurer II discloses a similar image guided radiation treatment system and method, wherein data is volumetrically aligned and tracking data between a target and reference are updated during a procedure (see para 52-53).  In combination the three references teach in a volumetrically aligned system that vectors between a reference point on a non-target area and a center of a target are should be updated.

Regarding claims 2, 9, and 16, Maurer discloses a method, system, and non-transitory CRM, wherein the processing device is further to compensate for at least one of: an interfraction baseline shift, a setup error, a change in patient anatomy, or an intrafraction respiratory motion and baseline shift, based on the ITV (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Regarding claims 3, 10, and 17, Mauer discloses CT imaging and cone-beam CT imaging in 3D and 4D (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a four-dimensional (4D) inhale and exhale planning image, and wherein the 4D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of  Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the 
Additionally or alternatively, Examiner takes Official Notice that kilovoltage computed tomography (kV-CT) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image are all known in the art and would have been predictable substitutes for the CT imaging in both Maurer and Thomson.  Said substitution would have been a tradeoff between cost, radiation impact on the patient, and image quality that would yield predictable imaging results.
Regarding claim 18, Mauer discloses CT imaging and cone-beam CT imaging in 3D and 4D (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a three-dimensional (3D) inhale and exhale planning image, and wherein the 3D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of  Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the 
Additionally or alternatively, Examiner takes Official Notice that kilovoltage computed tomography (kV-CT) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image are all known in the art and would have been predictable substitutes for the CT imaging in both Maurer and Thomson.  Said substitution would have been a tradeoff between cost, radiation impact on the patient, and image quality that would yield predictable imaging results.
Regarding claims 6, 13, and 20, Maurer and Thomson disclose a method, system, and non-transitory CRM, 13, wherein to perform the volumetric alignment of the ITV and the non-target object the processing device is to: perform two independent rigid registrations using determined registration regions of interest (ROI), or by deformable registration (see Mauerer Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53 and Thomson Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of  Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.

It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of  Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Regarding claim 21, Maurer discloses a CRM, wherein the non-target is a spine of the patient and wherein to track the target based on the modified non-target to target displacement vector, the processing device is to track gross patient motion with respect to the spine (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Regarding claims 22 and 23, Maurer discloses 3D and 4D interfraction images (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking CRM, wherein the motion image is a three-dimensional (3D) inhale and exhale intrafraction image; and wherein the motion image is a 
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of  Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Thomson’s 4D mathematical model is not a planning model.
Examiner disagrees because the model is used for planning at the portions cited by the Office.
Applicant also argues that the 3D images of paragraph 142 are not a 4D planning image.  
Examiner disagrees because the 3D images are taken in a series over time.  Time is the fourth dimension disclosed in Thomson.  
Examiner also notes the other cited portions of Thomson also read on the 4D element of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793